Citation Nr: 1342223	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased initial rating for right foot plantar fasciitis with pes planus, status post fasciotomy, currently rated as 20 percent disabling.

2. Entitlement to an increased initial rating for left foot plantar fasciitis with pes planus, status post fasciotomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 2007 to October 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Subsequent to the issuance of that rating decision, jurisdiction was transferred to the RO in Nashville, Tennessee.

By way of a March 2011 rating decision, the RO awarded the Veteran an initial rating of 20 percent for right foot plantar fasciitis with pes planus, status post fasciotomy and an initial rating of 10 percent for left foot plantar fasciitis with pes planus, status post fasciotomy.  As higher schedular ratings are available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's appeal to the Board, she indicated that she wanted a hearing before a member of the Board.  See August 2010 VA Form 9.  The Veteran was scheduled for a Travel Board hearing before a member of the Board in August 2011.  In advance of the Travel Board hearing, the Veteran indicated that she would not be able to attend the hearing and, as such, the Travel Board hearing was rescheduled.  See August 2011 Report of General Information.  The Veteran was rescheduled for a Travel Board hearing for November 2011.  On the date of the Travel Board hearing, but subsequent to the scheduled time of the hearing, the Veteran's representative submitted a letter detailing that the Veteran was unable to make the hearing because she was stuck in traffic for two hours.  The Veteran's representative requested that the Veteran be scheduled for another Travel Board hearing.  Based on the Veteran's prompt explanation of her absence at the November 2011 Travel Board hearing and her accompanying request for a rescheduled Travel Board hearing, she should be afforded the opportunity to participate in such a hearing.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

